People v Hernandez (2017 NY Slip Op 02889)





People v Hernandez


2017 NY Slip Op 02889


Decided on April 13, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2017

Friedman, J.P., Richter, Mazzarelli, Feinman, Gische, JJ.


3700 2491N/14

[*1]The People of the State of New York, Respondent,
vWaskar Hernandez also known as Oscar Hernandez, etc., Defendant-Appellant.


Feldman and Feldman, Uniondale (Steven A. Feldman of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Courtney M. Wen of counsel), for respondent.

Judgment, Supreme Court, New York County (Michael R. Sonberg, J.), rendered December 1, 2015, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of one year, unanimously affirmed.
Merely requesting a more lenient sentence failed to preserve defendant's current claims that his postplea arrest did not constitute a violation of the plea agreement, that he substantially complied with the agreement, that the court should have inquired into the validity of the new arrest, or that the
plea should have been vacated (see People v Pollard, 132 AD3d 554 [1st Dept 2015], lv denied 26 NY3d 1111 [2016]), and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 13, 2017
CLERK